Citation Nr: 0943894	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-34 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for peptic (duodenal) ulcer 
with gastrointestinal complaints.


REPRESENTATION

Appellant represented by:	Paul A. Epstein, Esq.


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel




INTRODUCTION

The Veteran served in the National Guard from March 1960 to 
October 1960.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of July 2004 and September 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the record reveals that, in May 2008, the Veteran, 
by means of his representative, requested a videoconference 
hearing at the local VA office before a Member of the BVA.  
Since the failure to afford the Veteran a hearing would 
constitute a denial of due process that could result in any 
BVA decision being vacated, 38 C.F.R. § 20.904, this matter 
must be addressed prior to any additional appellate review.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
Videoconference Board hearing at the RO 
before a Veterans Law Judge at the next 
available opportunity.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


